department of the treasury internal_revenue_service sec_508 ae ws uniform issue list sep 2uu8 legend company m i ira x company a amount ' amount amount amount amount amount state b dear this is in response to your request dated date as supplemented by correspondence dated date and a telephone conversation on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you maintain several retirement and investment accounts with company m one of these accounts is an individual_retirement_annuity ira ira x you assert that you received a distribution from ira x of amount and that your failure to accomplish a page rollover of amount was due to the error of your financial advisor in providing incorrect advice and erroneously causing the distribution of amount you wrote a check for amount you had a car loan with company a on july to pay off the car loan you wrote this check from an account which you maintained with company m you thought this account was a money market account with a balance of approximately amount which is more than amount soon after you sent this check you were informed by company a that there were insufficient funds in the account to cover the amount of the check you called your investment representative at company m who advises you on your he informed you that you retirement and investment accounts held by company m would have to transfer funds into the account which you were using to write the check before you could pay off the car loan balance a few weeks later another representative of company m presented you with two blank forms which you signed you were told that your signatures were necessary to transfer the funds your investment representative transferred funds from two accounts which were maintained with company m you never discussed the source of these funds with either company m representative since you have several accounts with company m you assumed that your investment representative was going to sell some of the stock maintained with one of these accounts you received a check in the mail for amount which was an on september amount in excess of the amount which you needed to pay your car loan you immediately deposited this check into your personal checking account and wrote another check to pay off the balance of your car loan you received a quarterly policy summary from company m dated october which advised you that amount was distributed from ira x you called your company m investment_advisor and asked him why he had you take distributions from ira x when other nontaxable funds were available to pay off the car loan he reassured you that there was sufficient withholding to cover any income taxes and advised you to withdraw funds from ira x and transfer them to your brokerage account with company m you met with your company m investment_advisor who similarly in late november informed you that he would be withdrawing funds from ira x every year and transferring these distributions into your brokerage account with company m you relied on his expertise in this instance since this was his professional advice that you would probably be refunded most of the withheld amounts from the ira x distribution when you filed your income_tax returns at a later date you discovered that your investment_advisor had provided you with erroneous advice and did not consider your liability for any premature_distribution penalties since he thought you were years old you are years old in addition he told you you mailed the excess of the ira x distribution which you did not on december need to pay off the car loan plus additional personal funds to your company m investment representative on december representative invested these funds in stock your company m investment 2uub5zu3 ad as page you received two 1099r forms from company m one of which in january concerned the distribution from ira x the form 1099r for ira x indicated that the taxable_amount of the distribution was amount amount was the federal_income_tax withheld and amount was the state b tax withheld when you went to your tax preparer with these documents you learned the amount of your federal_income_tax and were concerned about the additional_amount of tax due to the liability for distribution from ira x you called your company m investment representative and had a number of discussions with him about your concerns during one discussion he stated that he had made a mistake in distributing the ira x funds and did not want you to file a formal complaint again him or company m he told you that he had been advised to file an errors and omissions claim with his malpractice company which would probably pay for your taxes your company m investment representative wrote a letter to on february another representative of company m submitting a formal written request for any form of reversal or retraction of the taxable_event resulting from the distribution of the funds in this letter he took responsibility for improper oversight of the source of from ira x the distribution acknowledging that he failed to do his due diligence on the taxable impact of the withdrawal on march representative stating that you had no knowledge that the source of the distribution was ira x you also wrote to the other company m because of your concerns you also discussed this ira x distribution and the actions of your company m investment representative with the state b insurance commissioner you have also consulted with an attorney and another financial professional not employed by company m concerning this matter based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the page 2uub5 payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your financial advisor who had you request a distribution from ira x without your knowledge or understanding in addition he did not discuss with you other distribution options available to you from other non-ira accounts or the taxability of the ira x distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount you are granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact not a toll-free number please address all correspondence to d at sincerely yours on vsl manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
